Name: 78/888/EEC: Council Decision of 9 October 1978 adopting a European Economic Community concerted project in the field of analysis of organic micropollutants in water
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-11-04

 Avis juridique important|31978D088878/888/EEC: Council Decision of 9 October 1978 adopting a European Economic Community concerted project in the field of analysis of organic micropollutants in water Official Journal L 311 , 04/11/1978 P. 0006 - 0009 Greek special edition: Chapter 15 Volume 1 P. 0182 ++++ ( 1 ) OJ N C 108 , 8 . 5 . 1978 , P . 56 . ( 2 ) OPINION DELIVERED ON 1 JUNE 1978 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ) . ( 3 ) OJ N C 112 , 20 . 12 . 1973 , P . 1 . ( 4 ) OJ N C 139 , 13 . 6 . 1977 , P . 1 . ( 5 ) OJ N L 74 , 20 . 3 . 1976 , P . 36 . ( 6 ) OJ N L 200 , 8 . 8 . 1977 , P . 4 . ( 7 ) OJ N C 7 , 29 . 1 . 1974 , P . 6 . ( 8 ) OJ N C 7 , 29 . 1 . 1974 , P . 2 . COUNCIL DECISION OF 9 OCTOBER 1978 ADOPTING A EUROPEAN ECONOMIC COMMUNITY CONCERTED PROJECT IN THE FIELD OF ANALYSIS OF ORGANIC MICROPOLLUTANTS IN WATER ( 78/888/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) , WHEREAS BY VIRTUE OF ARTICLE 2 OF THE TREATY THE COMMUNITY HAS AS ITS TASK THE PROMOTION THROUGHOUT THE COMMUNITY OF A HARMONIOUS DEVELOPMENT OF ECONOMIC ACTIVITIES , A CONTINUOUS AND BALANCED EXPANSION AND AN ACCELERATED RAISING OF THE STANDARD OF LIVING ; WHEREAS IN THE DECLARATION OF 22 NOVEMBER 1973 ( 3 ) THE COUNCIL APPROVED THE PRINCIPLES AND OBJECTIVES OF A COMMUNITY ENVIRONMENTAL POLICY AND THE GENERAL DESCRIPTION OF THE ACTION TO BE UNDERTAKEN AT COMMUNITY LEVEL ; WHEREAS IN THE RESOLUTION OF 17 MAY 1977 ( 4 ) THE COUNCIL APPROVED THE CONTINUATION AND IMPLEMENTATION OF A COMMUNITY POLICY AND ACTION PROGRAMME ON THE ENVIRONMENT ; WHEREAS IN ITS DECISION 76/311/EEC ( 5 ) THE COUNCIL ADOPTED AN ENVIRONMENTAL RESEARCH PROGRAMME ; WHEREAS IN ITS DECISION 77/488/EEC , EURATOM ( 6 ) THE COUNCIL ADOPTED A RESEARCH PROGRAMME FOR THE JOINT RESEARCH CENTRE ; WHEREAS IN THE RESOLUTION OF 14 JANUARY 1974 ON AN INITIAL OUTLINE PROGRAMME OF THE EUROPEAN COMMUNITIES IN THE FIELD OF SCIENCE AND TECHNOLOGY ( 7 ) , THE COUNCIL STRESSED THAT APPROPRIATE USE SHOULD BE MADE OF THE WHOLE RANGE OF WAYS AND MEANS AVAILABLE , INCLUDING CONCERTED PROJECTS , AND THAT WHENEVER IT PROVED DESIRABLE THAT THIRD COUNTRIES , PARTICULARLY EUROPEAN ONES , SHOULD BE ASSOCIATED IN THESE PROJECTS , STEPS SHOULD BE TAKEN TO MAKE THIS POSSIBLE ; WHEREAS IN ITS RESOLUTION OF 14 JANUARY 1974 ON INTER ALIA THE COORDINATION OF NATIONAL POLICIES IN THE FIELD OF SCIENCE AND TECHNOLOGY ( 8 ) , THE COUNCIL ENTRUSTED THE COMMUNITY INSTITUTIONS WITH THE TASK OF GRADUALLY ENSURING SUCH COORDINATION , AIDED BY THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) ; WHEREAS A RESEARCH PROJECT ON THE ANALYSIS OF ORGANIC MICROPOLLUTANTS IN WATER , CARRIED OUT UNDER AN AGREEMENT SIGNED ON 23 NOVEMBER 1971 WITHIN THE FRAMEWORK OF EUROPEAN COOPERATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ) ( COST PROJECT 64 B ) , PRODUCED VERY ENCOURAGING RESULTS ; WHEREAS A CONCERTED COMMUNITY RESEARCH PROJECT IN THE FIELD OF ANALYSIS OF ORGANIC MICROPOLLUTANTS IN WATER , CONTINUING AND EXTENDING COST PROJECT 64B , WILL CONTRIBUTE EFFECTIVELY TO THE ACHIEVEMENT OF THE ABOVEMENTIONED AIMS , IN PARTICULAR WITH REGARD TO THE REDUCTION OF ENVIRONMENTAL POLLUTION ; WHEREAS THE MEMBER STATES INTEND , AS PART OF THE RULES AND PROCEDURES APPLICABLE TO THEIR NATIONAL PROGRAMMES , TO CARRY OUT THE RESEARCH DESCRIBED IN ANNEX I , AND ARE PREPARED TO INTEGRATE SUCH RESEARCH INTO A PROCESS OF COORDINATION AT COMMUNITY LEVEL OVER A PERIOD OF FOUR YEARS ; WHEREAS THE EXECUTION OF SUCH RESEARCH AS DESCRIBED IN ANNEX I WILL REQUIRE A FINANCIAL CONTRIBUTION OF ABOUT EIGHT MILLION EUROPEAN UNITS OF ACCOUNT FROM THE MEMBER STATES AND FROM THE COMMUNITY ; WHEREAS THE TREATY DOES NOT PROVIDE THE SPECIFIC POWERS NECESSARY FOR THIS PURPOSE ; WHEREAS CREST HAS GIVEN ITS OPINION ON THE COMMISSION PROPOSAL , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE COMMUNITY SHALL IMPLEMENT OVER A PERIOD OF FOUR YEARS A CONCERTED PROJECT IN THE FIELD OF ANALYSIS OF ORGANIC MICROPOLLUTANTS IN WATER ( HEREINAFTER REFERRED TO AS " THE PROJECT " ) . THE PROJECT SHALL CONSIST IN COORDINATION AT COMMUNITY LEVEL OF THE RESEARCH DESCRIBED IN ANNEX I AND FORMING PART OF THE NATIONAL RESEARCH PROGRAMMES OF THE MEMBER STATES AND OF THE RESEARCH PROGRAMME OF THE COMMUNITY . ARTICLE 2 THE COMMISSION SHALL BE RESPONSIBLE FOR COORDINATION . ARTICLE 3 THE MAXIMUM FINANCIAL CONTRIBUTION BY THE COMMUNITY TO SUCH COORDINATION SHALL BE 480 000 EUROPEAN UNITS OF ACCOUNT , THE EUROPEAN UNIT OF ACCOUNT BEING AS DEFINED BY THE FINANCIAL REGULATIONS APPLICABLE . ONE MEMBER OF STAFF SHALL BE ASSIGNED TO THE COORDINATION OF THE PROJECT . ARTICLE 4 TO FACILITATE THE EXECUTION OF THE PROJECT , A CONCERTED ACTION COMMITTEE ON THE ANALYSIS OF ORGANIC MICROPOLLUTANTS IN WATER , HEREINAFTER REFERRED TO AS " THE COMMITTEE " , SHALL BE ESTABLISHED . A PROJECT LEADER SHALL BE APPOINTED BY THE COMMISSION IN AGREEMENT WITH THE COMMITTEE . THE PROJECT LEADER SHALL , IN PARTICULAR , ASSIST THE COMMISSION IN ITS TASK OF COORDINATION . THE TERMS OF REFERENCE AND THE COMPOSITION OF THE COMMITTEE ARE LAID DOWN IN ANNEX II . THE COMMITTEE SHALL DRAW UP ITS OWN RULES OF PROCEDURE . ITS SECRETARIAT SHALL BE PROVIDED BY THE COMMISSION . ARTICLE 5 1 . IN ACCORDANCE WITH A PROCEDURE TO BE LAID DOWN BY THE COMMISSION IN AGREEMENT WITH THE COMMITTEE , THE MEMBER STATES PARTICIPATING IN THE PROJECT AND THE COMMUNITY SHALL EXCHANGE REGULARLY ALL USEFUL INFORMATION CONCERNING THE EXECUTION OF THE RESEARCH COVERED BY THE PROJECT . THEY SHALL PROVIDE THE COMMISSION WITH ALL INFORMATION RELEVANT FOR COORDINATION PURPOSES . THEY SHALL ALSO ENDEAVOUR TO PROVIDE THE COMMISSION WITH INFORMATION ON SIMILAR RESEARCH PLANNED OR CARRIED OUT BY BODIES FOR WHICH THEY ARE NOT RESPONSIBLE . ANY INFORMATION SHALL BE TREATED AS CONFIDENTIAL IF SO REQUESTED BY THE MEMBER STATE WHICH PROVIDES IT . 2 . THE COMMISSION SHALL PREPARE ANNUAL PROGRESS REPORTS ON THE BASIS OF THE INFORMATION SUPPLIED , AND SHALL FORWARD THEM TO THE MEMBER STATES AND THE EUROPEAN PARLIAMENT . 3 . AT THE END OF THE COORDINATION PERIOD THE COMMISSION , IN AGREEMENT WITH THE COMMITTEE , SHALL FORWARD TO THE MEMBER STATES AND THE EUROPEAN PARLIAMENT A GENERAL REPORT ON THE EXECUTION AND RESULTS OF THE PROJECT . THE COMMISSION SHALL PUBLISH THIS REPORT SIX MONTHS AFTER IT HAS BEEN FORWARDED TO THE MEMBER STATES , UNLESS A MEMBER STATE OBJECTS . IN THIS CASE THE REPORT SHALL BE DISTRIBUTED , AT THEIR REQUEST , SOLELY TO THE INSTITUTIONS AND UNDERTAKINGS WHOSE RESEARCH OR PRODUCTION ACTIVITIES JUSTIFY ACCESS TO THE RESULTS OF THE RESEARCH COVERED BY THE PROJECT . THE COMMISSION MAY MAKE ARRANGEMENTS TO ENSURE THAT THE REPORT REMAINS CONFIDENTIAL AND IS NOT DIVULGED TO THIRD PARTIES . ARTICLE 6 1 . IN ACCORDANCE WITH ARTICLE 228 OF THE TREATY , THE COMMUNITY MAY CONCLUDE AN AGREEMENT WITH NON-MEMBER STATES INVOLVED IN EUROPEAN COOPERATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ) TO ENSURE THAT THE COMMUNITY PROJECT AND THE CORRESPONDING PROGRAMMES OF THESE STATES ARE HARMONIZED . 2 . THE COMMISSION IS HEREBY AUTHORIZED TO NEGOTIATE THE AGREEMENT REFERRED TO IN PARAGRAPH 1 IN ACCORDANCE WITH THE CONCLUSIONS APPROVED BY THE COUNCIL ON 18 JULY 1978 CONCERNING EUROPEAN COOPERATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ) . ARTICLE 7 THIS DECISION SHALL TAKE EFFECT ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT LUXEMBOURG , 9 OCTOBER 1978 . FOR THE COUNCIL THE PRESIDENT H.-J . VOGEL ANNEX I CONTRIBUTIONS BY THE MEMBER STATES AND THE JOINT RESEARCH CENTRE ( JRC ) TO THE PROJECT BY RESEARCH TOPICS * DIVISION OF RESEARCH WORK RESEARCH TOPICS * B * D * DK * F * I * IRL * NL * UK * JRC 1 . SAMPLING AND SAMPLE TREATMENT * * X * X * * X * * X * X * X _ GENERAL DEVELOPMENT AND EVALUATION OF METHODS _ METHODS FOR SAMPLING SEDIMENTS AND INDICATOR ORGANISMS 2 . GAS CHROMATOGRAPHIC ANALYSIS * X * X * X * X * X * X * X * X * X 3 . COUPLING GAS CHROMATOGRAPHS AND MASS SPECTROMETERS * X * * X * X * * X * X * * X 4 . OTHER SEPARATION TECHNIQUES * * * X * * * * X * X * X _ DEVELOPMENT OF METHODS FOR LIQUID CHROMATOGRAPHY _ IMPROVEMENT OF EQUIPMENT _ OTHER SEPARATION TECHNIQUES 5 . DATA COLLECTION AND PROCESSING * X * X * X * X * * * X * X * X _ HARD COPY SPECTRUM COLLECTION _ ESTABLISHMENT OF A SPECTRUM LIBRARY 6 . ESTABLISHMENT OF INVENTORIES * X * X * X * X * X * X * X * X * X _ INVENTORY OF POLLUTANTS _ COLLECTION OF DATA ON CONVERSION ANNEX II TERMS OF REFERENCE AND COMPOSITION OF THE CONCERTED PROJECT COMMITTEE ON THE ANALYSIS OF ORGANIC MICROPOLLUTANTS IN WATER 1 . THE COMMITTEE SHALL : 1.1 . CONTRIBUTE TO THE OPTIMUM EXECUTION OF THE PROJECT BY GIVING ITS OPINION ON ALL ASPECTS OF ITS FUNCTIONING ; 1.2 . EVALUATE THE RESULTS OF THE PROJECT AND DRAW CONCLUSIONS AS TO THEIR APPLICATION ; 1.3 . BE RESPONSIBLE FOR THE EXCHANGE OF INFORMATION REFERRED TO IN ARTICLE 5 ( 1 ) ; 1.4 . KEEP ABREAST OF NATIONAL RESEARCH BEING DONE IN THE FIELDS COVERED BY THE PROJECT , AND MORE ESPECIALLY OF SCIENTIFIC AND TECHNICAL DEVELOPMENTS LIKELY TO AFFECT THE EXECUTION OF THE PROJECT ; 1.5 . SUGGEST GUIDELINES TO THE PROJECT LEADER . 2 . THE COMMITTEE'S REPORTS AND OPINIONS SHALL BE FORWARDED TO THE COMMISSION AND THE MEMBER STATES PARTICIPATING IN THE PROJECT . THE COMMISSION SHALL FORWARD THESE OPINIONS TO CREST . 3 . THE COMMITTEE SHALL BE COMPOSED OF THE PERSONS RESPONSIBLE FOR COORDINATING THE NATIONAL CONTRIBUTIONS TO THE PROJECT , ONE DELEGATE FROM THE COMMISSION WITH RESPONSIBILITY FOR ITS CONTRIBUTION , AND THE PROJECT LEADER . EACH MEMBER MAY BE ACCOMPANIED BY EXPERTS .